Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 11, 2021 is acknowledged.
Claims 1, 4, 7 and 10 are pending.
Claims 2, 3, 5, 6, 8 and 9 are cancelled.
Claim 1 is currently amended.
Claims 1, 4, 7 and 10 as filed on November 11, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the abstract, the previous objection to the abstract is withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021 was considered.

Specification
The disclosure is objected to because of the following informalities: 
Abstract:  “in sue” starting the 3rd to last line should presumably recite “in use”.  
Appropriate correction is required.

Claim Objections
Claims 1, 4, 7 and 10 are objected to because of the following informalities: 
Claim 1:  “wherein” should be inserted before “the size of the polyhedral complex” and “um” should recite “m” or “microns” or “micrometers”.
Claim 1:  “Hectorite” need not be capitalized.
Claim 1:  “and” should be inserted before the last wherein clause.
Claim 1:  the last three words “of an emulsifier” in the last wherein clause should be deleted.
Claims 4, 7 and 10 should recite “The cosmetic material” consistent with the amendment of the antecedent in claim 1.
Claim 7:  “droplet further comprises” should recite “droplets further comprise” because the antecedent in claim 1 consistently recites droplets in the plural.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berthod et al. (US 4,446,051, published May 1, 1984, of record) in view of Gatto et al. (US 2009/0162446, published June 25, 2009, of record); Voorn et al. “Polymer-clay nanocomposite latex particles by inverse Pickering emulsion polymerization stabilized with hydrophobic montmorillonite platelets,” Macromolecules 39:20137-2143, 2006, of record; and Chiou (US 2015/0174043, published June 25, 2015, of record).
	Berthod teach a high internal phase water-in-oil emulsion comprising a non-anionic liquid emulsifier and a special montmorillonite clay derivative that is the reaction product of the clay and a quaternary ammonium salt such as quaternium-18 hectorite (title; abstract; column 2, lines 10-30; column 4, lines 23-50, claims).  The clay stabilizes the emulsion and also enables the emulsion to “break” almost instantly when applied to skin, thus permitting any benefit cosmetics which release a drop by rubbing) (abstract; column 1, lines 60-68; column 2, lines 1-9; column 7, lines 1-6).
	The emulsion comprises 0.1 to 97.9 wt% water (droplets, internal phase of the emulsion) (column 5, lines 32-38), as required by instant claim 10.  The emulsion comprises 0.1 to 5 wt% quaternium-18 hectorite (polyhedral structure) (column 4, lines 42-44).  The emulsion comprises 0.5 to 10 wt% of the non-anionic liquid emulsifier (column 4, lines 15-21).  Regarding the “parts” required by instant claim 1, the percentages taught by Berthod for the amount of water, for the amount of clay, and for the amount of emulsifier encompass values which render obvious the parts as claimed.
	Berthod do not teach a polyhedral complex containing a polyhedral structure comprising a plurality of plate-like materials, wherein the structure is a thixotropic polyhedron, wherein the diameter of the complex is 10 to 45 microns as required by claim 1.

	Berthod do not teach the polyhedron is pentahedron to pentactahedron as required by claim 4.
	These deficiencies are made up for in the teachings of Gatto, Voorn and Chiou.
	Gatto teach skin care compositions comprising rheological agents inclusive of thixotropic agents inclusive of organoclays such as bentonites and hectorites such as quaternium-18 hectorite (title; abstract; paragraphs [0010], [0039], [0070]-[0077]; claims).  Organoclays are typically made from a smectic clay platelet having a fatty chain organic compound bonded to its faces, and leaving the edges free to form hydrogen bonds (paragraph [0074]).  The fatty chains provide dispersibility in oil while the edge-to-edge hydrogen bonding provides suspension stability (paragraph [0074]).
Voorn teach inverse or water-in-oil emulsions stabilized by organically modified clay platelets (title; abstract; paragraph bridging pages 2138-2139).  The presence of clay platelets at the interface results in a polyhedral structure (Figure 1c):

    PNG
    media_image1.png
    344
    355
    media_image1.png
    Greyscale

as required by instant claim  4.
	Chiou teach water-releasing compositions in the form of a water-in-oil emulsion (title; abstract; paragraphs [0023], [0025], [0033], [0037]; claims).  The water-in-oil emulsion comprises aqueous droplets having a diameter ranging from about 0.1 to 100 microns with many drops having a diameter of about 50 microns (paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the special clay emulsifier of Berthod inclusive of quaternium-18 hectorite comprises platelets because Gatto teaches organoclays inclusive of quaternium-18 hectorite to comprise smectic clay platelets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the special clay emulsifier of Berthod that comprises platelets and that stabilizes a water-in-oil emulsion does so by forming a polyhedral shell at the water oil interfaces as taught / illustrated by Voorn.  The combined teachings of the prior art therefore render obvious the polyhedral complex as instantly claimed, wherein the number of sides of the polyhedron correlates with the number of interfacial clay platelets.  It would have been obvious to one of ordinary skill in the art before the effective filing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the special clay emulsifier of Berthod inclusive of quaternium-18 hectorite comprises platelets having the quaternium-18 fatty chain organic compound bonded to its face and having free edges capable of forming hydrogen bonds because Gatto teaches such is a properly of organoclays inclusive of quaternium-18 hectorite.  Because the free edges of organoclay platelets are capable of forming (reversible) hydrogen bonds, it is presumed that the polyhedral structure formed by the platelet clay emulsifier around the emulsified water droplets rendered obvious by the combined teachings of the prior art is a thixotropic polyhedron (characterized by reversible bonding of the edge portions as described at page 5 of the instant specification), absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water-in-oil emulsion of Berthod to comprise aqueous droplets having a diameter ranging from about 0.1 to 100 microns as taught by Chiou because this size is suitable for releasing the water from the emulsion during use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berthod et al. (US 4,446,051, published May 1, 1984, of record) in view of Gatto et al. (US 2009/0162446, published June 25, 2009, of record); Voorn et al. “Polymer-clay nanocomposite latex particles by inverse Pickering emulsion polymerization stabilized with hydrophobic montmorillonite platelets,” Macromolecules 39:20137-2143, 2006, of record; and Chiou (US 2015/0174043, published June 25, 2015, of record) as applied to claims 1, 4 and 10 above, and further in view of Yoshida et al. (US 5,985,177, published November 16, 1999).
The teachings of Berthod, Gatto, Voorn and Chiou have been described supra.
They do not teach the (water) droplet further comprises oil as required by claim 7.
This deficiency is made up for in the teachings of Yoshida.
Yoshida teach O/W/O multiple emulsions; the outer oil phase 10 contains an organophilic clay mineral 20 which can effectively prevent the inter-mixing of the inner oil phase 14 with the outer oil phase 10 (title; abstract; paragraph bridging columns 10 and 11; Figure 2; claims):

    PNG
    media_image2.png
    545
    763
    media_image2.png
    Greyscale

Since different kinds of oils can be selected for making the inner and the outer oil phases, the multiple emulsion allows one to present two different kinds of oils which have different properties in one emulsion system; also, the inner oil phase contains an oil-soluble material such as an oil-soluble vitamin (abstract; column 4, lines 12-22).  The organophilic clay material is obtained by treating with a quaternary ammonium cationic surfactant (column 3, lines 61-64; column 5, line 38 through column 8, line 67).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the internal water phase of the emulsion cosmetic of Berthod to further comprise an inner water phase as taught by Yoshida in order allow one to deliver a 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s “initial matter” that the droplets disclosed in Berthod would not have the visual effect shown in Figure 6 of the instant application is acknowledged but not found persuasive because the instant application at page 10 discloses the visual effect shown in Figure 6 to be a property of a specific exemplary cream.  The instant claims are broad and are properly rejected over Berthod.  
	Applicant’s citation to paragraph [0040] of Gatto for the disclosure of a solid or semi-solid composition is acknowledged but not found persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth in the rejections of record, Gatto is relied upon for evidencing the fact that organoclays such as quaternium-18 hectorite as taught by Berthod are platelets comprising organic compound bonded to the faces, leaving the edges free to form hydrogen bonds and for evidencing such clays are thixotropic agents.  
	Applicant’s citation to Voorn as exemplifying complexes of 700 to 980 nm in diameter in Table 2 is acknowledged but not found persuasive because this diameter is the diameter of the prima facie obvious that said platelets form a polyhedral cage around the internal water droplets within the emulsion of Berthod.  Furthermore, such a structure is a necessary feature of the emulsions of Berthod.  
	Applicant’s citation to the silence of Chiou with respect to the newly claimed feature of a quaternary ammonium Hectorite is acknowledged but not found persuasive because Berthod disclose quaternium-18 hectorite which is a C18 quaternary ammonium hectorite as newly claimed.  
	Applicant’s allegation that the art of record is completely silent on the polyhedral structure is acknowledged but not found persuasive because there is extensive art of record inclusive of Voorn which evidence the arrangement of clay platelets at an interface is necessarily polyhedral.  Furthermore, such a structure is a necessary feature of the emulsions of Berthod.  
	Therefore, the rejections over Berthod are properly maintained in modified form as necessitated by Applicant’s amendment of the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/969,631 in view of Berthod et al. (US 4,446,051, published May 1, 1984, of record) and Yoshida et al. (US 5,985,177, published November 16, 1999). 
	The instant claims are drawn to a cosmetic material comprising a polyhedral complex comprising a polyhedral structure comprising a plurality of plate-like materials comprising C5-
	The conflicting claims are drawn to a cosmetic comprising an oil phase and a moisture-releasing component comprising particles of moisture surrounded by a plurality of plate-like materials to which an emulsifier is combined.  The plate-like material may form a thixotropic polyhedron having 5 to 500 sides, or may comprise disteardimonium hectorite (C18 quaternary ammonium).  The particles may have a diameter of 1 to 100 microns.  The content of moisture is 20 to 60 wt%.  The weight ratio of the particles of moisture to the plate-like materials is 80 to 99 :  1 to 20.
	The copending claims differ with respect to the amount / ratio of the emulsifier, however, such is rendered obvious by the teachings of Berthod as elaborated supra because water droplets can be emulsified in oil using organoclays inclusive of quaternium-18 hectorite in combination with another emulsifier, wherein each of the water droplets, the hectorite and the emulsifier are present within amounts which overlap and therefore render obvious the instantly claimed amounts. 
	The copending claims also differ with respect to the presence of an oil in the aqueous droplet, however, such is rendered obvious by the teachings of Yoshida as elaborated supra because it is known to emulsify oil within a W/O organoclay stabilized emulsion in order to provide an emulsion with two different types of oil.
provisional nonstatutory double patenting rejection.

Claims 1, 4, 7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/978,865 in view of Voorn et al. “Polymer-clay nanocomposite latex particles by inverse Pickering emulsion polymerization stabilized with hydrophobic montmorillonite platelets,” Macromolecules 39:20137-2143, 2006, of record; Berthod et al. (US 4,446,051, published May 1, 1984, of record); and Chiou (US 2015/0174043, published June 25, 2015, of record).
	The instant claims have been described supra.
	The conflicting claims are drawn to a cosmetic comprising a plurality of plate-like materials, each having a lipophilic surface and a hydroxy group corner, the plurality forming a polyhedral structure which accommodates a solvent and functional material / ceramide (oil).  The cosmetic may further comprise an emulsifier.  The plate-like materials / hectorite may be treated with a quaternary ammonium salt, may be disteardimonium or stearalkonium hectorite.  The polyhedral structure may be thixotropic.  
	The copending claims differ with respect to the presence of water droplets and the amount thereof, with respect to the number of sides of the polyhedron, with respect to the presence of oil, with respect to the diameter, and with respect to the ratio of platelets to droplets to emulsifier.  However, these differences are obvious in view of the prior art because as elaborated supra Voorn disclose clay plate-like materials having lipophilic surfaces as Pickering emulsifiers capable of emulsifying water in oil, the number of sides of the polyhedral shell correlating with the number of clay plates at the interface.  Voorn further illustrate at least 5 plates at the interface. In view of Berthod it would have been obvious to one of ordinary skill in 
	The instant claims are therefore an obvious variant of the copending, conflicting claims in view of the teachings of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s request that the rejections be held in abeyance is acknowledged but is denied because rejections cannot be held in abeyance.  Applicant is advised that a proper response to a nonstatutory double patenting (NDP) rejection is either a reply showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  See MPEP 804 I(B)(1).  Because Applicant’s remarks are non-responsive to the double patenting rejections, the double patenting rejections are properly maintained and made again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pomerleau (US 2009/0260885) teaches clay emulsions (title; abstract; claims).
	Gers-Barlag et al. (US 7,037,511) teach water-in-oil compositions comprising at least one modified photosilicate (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633